Title: To Thomas Jefferson from Ferdinand Grand, 10 August 1786
From: Grand, Ferdinand
To: Jefferson, Thomas



Monsieur
Paris le 10 aout 1786.

J’ai l’honneur de vous envoyer la lettre de crédit de £120. que vous desiriés Sur Mr. Louis Teissier que j’ai prévenu que vous  tireriés cette Somme, Monsieur, en divers appoints. D’après cet avis qu’il aura reçu, peut être ne sera-t-il pas nécessaire que vous lui Fassiés présenter ma lettre et vos traittès Sur lui, à compte de cette Somme, Suffiroient. Dans ce cas, veuillés me la renvoyer, mais je vous prie de faire la dessus ce qui vous sera le plus commode.
M. Leroy de l’académie des Sciences m’a dit que M. Charpentier, Méchanicien dans la cour du Louvre, seroit peut être l’homme de tous le plus propre pour l’exécution de la Machine à copier. C’est lui qui a monté la grande Lentille de Mr. De Trudaine.
Je Suis avec une considération respectueuse, Monsieur, Votre très humble et très obt. Serviteur,

Grand

